 In the Matterof 'THONET BROTHERS,INC.andFURNITUREWORKERSUNION, LOCAL 76-B OF THE U.F.W. OF A,CIOCase N. R-.1350.Decided November 13,1912Jurisdiction:furniture manufacturing industry.,Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition to any union without certification by the Board ;contract renewed with notice of rival union's claim,heldnot to be a bar ; elec-tion necessary.Unit Appropriate for Collective Bargaining:craft unit including all furnitureworkers, bench hands, cabinetmakers,machine hands, machine sanders, andregistered apprentices,including foremen,but excluding upholsterers,finishersand chair assemblers,heldappropriate from past bargaining history and or-ganization.Mr. John J. Cuneo,for the Board. - 0Mr. John J. Halpin,of New York City, for the Company.Mr. -HenryWeinstock,ofNew York City, for the FurnitureWorkers.Breed, Abbott & Morgan,byMr. Thomas E. KerwinandMr.Arthur.P. Lawler,of New York City, for the Carpenters.Mr. Joseph Rothenberger and'Mr. R. Alvin Albarino,of New YorkCity, for the Upholsterers.-Mr. Eugene Sullivan,of New York City, for the Craftsmen.Mrs. Augusta Spaulding,of Counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a second amended petition duly filed by Furniture WorkersUnion, Local 76-B of the United Furniture Workers of America, CIO,herein called the Furniture Workers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThonet Brothers, Inc.,1 Long Island City, New York, the NationalThe petition and other formal papers were amended at the hearing to disclose thecorrect name of the Company.45 N. L. R. B, No. 84.582 583Labor Relations Board provided for an appropriate hearing upon'due notice before Earl S. Bellman, Trial Examiner.The Board; theCompany; the Furniture `Yorkers; District Council of New York andVicinity of the United Brotherhood of Carpenters and Joiners ofAmerica, A. F. of L., herein called the Carpenters; United Upholster-ers'Union, Local 44, herein called the Upholsterers; and' Building,.Maintenance and Craftsmen's Union, A. F. of L., herein called theCraftsmen, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from ' prej udicial error and are hereby affirmed.The Company and the Furniture Workers, on October 21, 1942, and theCarpenters, on October 23, 1942, filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThonet Brothers, Inc., is engaged in the manufacture, sale, and,distribution of furniture at Long Island City, New York.The prin-cipal raw materials used in the manufacture of its products are lumber,plywood,,screws, hardware, and filling and covering materials.During the 6 months' period preceding October 1, 1942, the Com-pany brought to its plant from points outside New York raw materials'valued at $250,000.This amount represented approximately 70 per-cent of all raw materials used at the plant during that period.Duringthe same period, the Company finished at its plant products valuedat approximately $900,000.Of such products 70 percent by valuewas shipped from the plant to points outside New York.The Com-pany admits that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS,INVOLVEDFurnitureWorkers Union, Local 76-B of the United FurnitureWorkers of America, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership employees,of the Company.District Council of New York and Vicinity of the'United Brother-hood of Carpenters and Joiners of America, United Upholsterers'Union, Local 44, and Building, Maintenance and Craftsmen's Unionare labor organizations affiliated with the American Federation ofLabor, admitting to membership employees of the Company. 584,DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTIONCONCERNING REPRESENTATIONOn July 24, 1942, the Furniture Workers by letter notified theCompany that it claimed to represent a majority of the Company'sproduction employees and that it had filed a petition for investigationand certification of representatives in the Board's Regional Office.,The Furniture Workers further advised the Company not to renewor to extend existing contracts with other labor organizations cover-ing such employees.On August 21;1942, the Furniture Workers filedan amended petition, restricting its proposed unit to include onlyemployees covered in the current contract between the Company andthe Carpenters.,On September 1, 1942, the Carpenters and the Company enteredinto a contract covering employees in the craft unit alleged by theFurniture Workers, and herein found to be, an 'appropriate bargainingunit.The Carpenters, contends that this contract is a bar to a deter-mination of representatives at this time.The contract was signedsubsequently to the filing of the original petition herein, at a timewhen both parties thereto were advised of-the contention of the Furni-tureWorkers to represent a majority of the Company's productionemployees, and subsequent to the,filing of the amended petition inwhich the proposed unit was expressly limited to craft employeescovered thereunder.We find that the contract made under thesecircumstances constitutes no bar to a determination of representativesat this time.A statement prepared by the Regional Director and introducedinto evidence at the hearing indicates that the Furniture Workersrepresents a-substantial number of employees in the appropriate unit,We find that a question affecting commerce has arisen 'concerningthe representation of employees of'the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Furniture Workers contends that all furniture workers, benchhands, cabinetmakers, machine hands, machine sanders, and registeredand chair, assemblers, constitute an appropriate bargaining unit.TheCompany and the Carpenters contend that all production employeeszThe Furniture workers submitted to the 'Regional Director 19 authorization cards datedJune 1942, all of which appear to bear genuine signatures of employees on the Company'spay roll of July 20, 1942.This pay roll lists 34 employees within the appropriate unit.All employees in the appropriate unit are presently covered under a closed-shop contractbetween the Company and the Carpenters.At the time of the hearing there were about 40employees in the appropriate unit THONET BROTHERS, INC.'585at the'plant,excluding clerical employees,constitute a single appropri-ate unit.-The Company and its predecessors have operated a furniture plantat Long Island City for several years.In 1937, a consent electionwas held among production employees at the plant to determinewhether or not they desired to be represented by Local 201,t labororganization affiliated with the,Committee for Industrial Organiza-tion.Local 201 won'the election and, in September 1937, entered intoa sole bargaining contract with the Company covering such employees.In November 1938, the Furniture Workers succeeded Local 201 asbargaining agent for employees in the same industrial unit.11In 1938 the Company was unable to effect the delivery of its prod-ucts manufactured.under a bargaining contract with a labor organ-ization affiliated with the Congress of Industrial Organizations atbuildings being constructed under bargaining contracts with organi-zations affiliated with the American Federation of Labor. In Decem-ber 1938 the Company was negotiating contracts with prospective ex-,hibitors at the World's Fair at New York City.On December 13, 1938,Building and,Construction,Trades Council of Greater,New York,Long Island, and Vicinity,a labor organization affiliated with theAmerican Federation of. Labor, by letter notified.the Company thatthe American Federation of Labor had entered into an agreement withthe World's Fair that only mechanics who were members of its affiliateswould be employed on that project.The Company was 'also"advisedthat the full support of the American Federation of Labor and itsaffiliateswould be accorded the Upholsterers,the affiliate havingcraft jurisdiction of upholstery work performed in building construc-tion.As a result of this labor situation,in March 1939,the FurnitureWorkers and the American Federation of Labor entered into a stipu-lation whereby the Furniture Workers,on certain conditions protect-ing its members from discriminatory treatment,surrendered its bar-gaining agency for' employees of the Company to the craft unionsaffiliated with the American Federation of Labor.A'representativeof the Upholsterers first conferred with the Company concerning thecategories'of work performed at the plant.The Upholsterers, theCarpenters,and the Craftsmen agreed with respect to the employees,subject to their respective craft jurisdictions.Thereafter, in May1939, the Company entered into separate closed-shop contracts with theCarpenters,the Upholsterers,and the Craftsmen covering employeessubject to their several respective craft jurisdictions.All productionemployees at the plant who were previously represented'by the Fur-nitureWorkers were covered by these three contracts.In AugustU 586DECISIONS OF NATIONAL *LABOR RELATIONS BOARD1940, and again in August 1941, similar contracts were effected by therespective parties covering employees in the same craft units.On July 22, 1942, the Furniture Workers filed a petition for inves-tigation and certification of representatives in the Board's RegionalOffice, alleging that all production employees, excluding office andclerical help, supervisory foremen, and truckmen, constituted anappropriate bargaining unit.On August 21, 1942, the FurnitureWorkers filed an amended petition, modifying the industrial unitset forth in its original petition by restricting the proposed unit toemployees presently covered in the craft contract between the Com-pany and the Carpenters.3On September 1, 1942, while the amendedpetition was pending in the Regional Office, the Carpenters and theCraftsmen entered into new contracts with the Company for em-ployees subject to their respective craft jurisdictions.The Uphol-sterers also at this time was negotiating with the Company for anew ,contract covering employees subject to its craft jurisdiction,although the completion of formal details was delayed pending,the'decision of an arbitration board for a sliding wage scale for suchemployees.The contract between the Upholsterers and the Com-pany was substantially, concluded, however, before the hearing in theinstant proceeding.The Company urges that the sequence of production work at theplant and the interchange of employees among the several depart-ments therein makes an industrial unit of all production employeesan appropriate bargaining unit. In 1937 and in 1938 bargainingbetween the Company and its employees followed an industrial pat-tern.Nevertheless, in 1939 the method of bargaining changed. In1939 and for the past 3 years, independently of the Upholsterers and,the Craftsmen, both of which bargained separately for employees sub-ject'to their respective craft jurisdictions, the Carpenters has nego-tinted with the Company for employees in the unit which the Furni-tureWorkers herein contends is an appropriate bargaining unit.Under these circumstances, we conclude and find that the proposedunit is an appropriate bargaining unit 4We find that all furniture workers, bench hands, cabinetmakers,machine hands, machine sanders, and registered apprentices, employedat the Company's plant, including foremen, but excluding uphol-sterers, finishers, and chair assemblers, constitute a unit appropriatefor the purposes of collective bargaining within .the meaning of Sec-tion 9 (b) of the Act. ,3On September 23, 1942, the Furniture Workers filed a second amended petition inwhich it set forthseriatimthe categories of employees covered by this contract.4 Cf.Matter of Continental Baking CompanyandLocal Union No. 458, United Construc-tionWorkers Organizing Committee(C. I. 0 ), 41 N L R. B. 998. -THONET BROTHERS, INC.V. THE DETERMINATION OF REPRESENTATIVES -587We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Company has recently increased the number of employees inthe several departments of its plant to perform work made availableby its war contracts.Since September 1, 1942, the Company has hiredfive new employees in categories included in the appropriate unit.The Furniture Workers would exclude such employees from the elec-tion- and would determine eligibility by the pay roll of September 1,1942, the date on which the former contract between the Carpentersand the Company terminated.' The Company has been operatingunder closed-shop contracts with the Carpenters for employees in theappropriate unit since May 1939.For this reason, we see no reasonto depart from our usual practice in determining eligibility.The Carpenters requests that it appear on the ballot as "DistrictCouncil of New York, United Brotherhood of Carpenters and Joinersof America, A. F. of L." The Furniture Workers requests that itappear on the ballot as "Furniture Workers' Union, Local 76-B,CIO."We shall grant these requests.Those eligible to vote in the election shall be all employees withinthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election, subjectto the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III,, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Thonet Broth-ers, Inc., Long Island City, New York, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under-the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor'Relations Board and subjectto Article III, Section 10, of said Rules'and Regulations, among allemployees of the Company within the unit found appropriate inSection' IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during such pay-roll period because they were 588'DECISIONSOF NATIONALLABORRELATIONS BOARDill or on vacation or,in the active military service or,training of theUnited States, or temporarily laid off, but excluding employees whohave since quit or been discharged for" cause, to determine whetherthey desire to be represented by Furniture Workers' Union, Local'76-B, CIO, or by District Council of New York, United Brother-hood of Carpenters and Joiners of America, A. F. of L., for tht3purposes of collective bargaining, or by neither.